PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/163,523
Filing Date: 24 May 2016
Appellant(s): MARTINEZ et al.



__________________
Matthew T. Kitces
REG. NO. 61,212
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 03/03/2021



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/08/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Claims 1, 4-7, 10-12 and 19-26 are rejected under 35 U.S.C. §101


(2) Response to Argument
Appellant argues that the claims recite patentable-eligible subject matter.
1. Appellant argues the claims at issue are not directed to an abstract idea.
	The examiner respectfully disagrees. The claim(s) recite(s) an abstract idea that is a method of organizing human activities and/or a mental process that can be performed in the human mind.  Using claim 1 as a representative example that is applicable to claim 7 and 23, the abstract idea is defined by the elements of:
	creating and maintaining integrated patient records for one or more patients;
	accessing a plurality of disparate databases storing procedure-specific data and health- related data associated with the one or more patients, the procedure-specific data being obtained by performing one or more health-related procedures on the one or more patients, the health-related data being associated with a lifestyle or an environment of the one or more patients, wherein at least one of the disparate databases is associated with at least one care provider and at least one of the disparate databases is not associated with the at least one care provider;
	generating an integrated patient profile for each of the one or more patients based at least in part on the stored procedure-specific data and the stored health-related data;
	generating a first integrated patient record for a first patient of the one or more patients based at least in part on the generated integrated patient profile associated with the first patient;
	 updating, the first integrated patient record based at least in part on additional procedure-specific data associated with each subsequent health-related procedure performed on the first patient, the additional procedure-specific data including examination notes generated 
	identifying at least one health condition for the first patient based at least in part on the updated first integrated patient record associated with the first patient;
	updating, the first integrated patient record by documenting the identified at least one health condition for the first patient into the first integrated patient record associated with the first patient;
	generating a treatment plan for the first patient based at least in part on the first integrated patient record associated with the first patient; 
	inserting the generated treatment plan for the first patient into the first integrated patient record associated with the first patient; 
	generating a billing record based on the treatment plan such that the billing record is linked to related treatments; and
	generating a compensation record that corresponds to the treatment plan for the first patient and that is based at least in part upon a reconciliation of the billing record.
The above limitations are reciting a method of organizing human activities. The claimed invention is a method that allows for users to integrate health-related data from disparate sources into one integrated record, including process related and health relevant data. This is a method of managing human interactions. The claims recite a method and system that integrates data for an individual patient in order to provide patients with better diagnosis, treatment and health-improving recommendations (Specification, 0003). This is tracking personal medical records and organizing such records in order to provide individualized treatment plans. As such, this is considered to be “managing personal behavior or relationships or interactions between people.”  Therefore, the claims are considered to fall into the category of being an abstract idea that is a method of organizing human activities.
Additionally, the claimed steps of the claimed method can be performed mentally by a person using paper sources of medical files (i.e., disparate sources).  The mind of a human being processes information such as when a person is visually looking at information in a database to locate desired information, make informed decisions, updating data, generating records and generating treatment plans.  A person can mentally perform the claimed steps.  as noted in MPEP 2106.04(a)(2), a claim that requires a computer may still recite a mental Benson. In that case, the court determined that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer"). In the present case, in view of the specification, the claimed concept can be performed in the human mind and it merely claiming a concept that can be performed 1) on a generic computer and 2) the claimed concept is merely using the computer as a tool to perform the concept. See Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385, 126 USPQ2d 1498, 1504 (Fed. Cir. 2018). In this case, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are "human cognitive actions" that humans have performed for hundreds of years. The claims therefore recited an abstract idea, despite the fact that the claimed voting steps were performed on a computer. 887 F.3d at 1385, 126 USPQ2d at 1504. Another example is Versata, in which the patentee claimed a system and method for determining a price of a product offered to a purchasing organization that was implemented using general purpose computer hardware. 793 F.3d at 1312-13, 1331, 115 USPQ2d at 1685, 1699. The Federal Circuit acknowledged that the claims were performed on a generic computer, but still described the claims as "directed to the abstract idea of determining a price, using organizational and product group hierarchies, in the same way that the claims in Alice were directed to the abstract idea of intermediated settlement, and the claims in Bilski were directed to the abstract idea of risk hedging." 793 F.3d at 1333; 115 USPQ2d at 1700-01. Also See Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53. Like the cases recited above, the claimed steps are processes health care providers have provided for years. Therefore, the claimed abstract idea is also considered to be reciting a mental process type of abstract idea.
2. Appellant argues the claims, even if directed to an abstract idea, are nevertheless integrated into a practical application.
The examiner respectfully disagrees. This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of computer system including at least one processor (registers, logic gates and logic-based circuitry) for executing computer-readable code stored as a computer program on at least one memory element, a computer network and a plurality of disparate databases for claims 1, 7 and 13 and 23 that are simply being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by performing the abstract idea “via” computers. In other words, users are computer system.  Therefore the claim is found to be directed to the abstract idea identified by the examiner.  As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. See MPEP 2106.05(f). Here, the claims invoke computers merely as a tool to perform existing processes.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone).
Appellant argues that when the claims are considered as a while, the additional elements “improve the functioning of computers and provide improvements to the field of healthcare and medical record storage.” (Brief, pg. 21). In Enfish, the court asked whether the focus of the claims was on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database), or instead on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool. In the present case, upon review of the claims, as a whole and the specification, the specification does not teach how the claimed invention achieves benefits over conventional database integration techniques. Further, as noted by the Court:

Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (quoting SiRF Tech., 601 F.3d at 1333). Therefore, Appellant’s argument that the claims improve the “ability to store large health-related records, improves the ability for health related data from disparate sources to be related together, and improves the ability for data from disparate sources to be meaningfully leveraged” (Brief, pg. 22) is unpersuasive, as the only alleged benefits involve data record efficiency through the use of a generic computer. Thus, the additional elements do not integrate the abstract idea into a practical application.  
3. Appellant argues the claims are significantly more than any alleged abstract idea.
The examiner respectfully disagrees. For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computer system and database to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B.
Appellant additionally refers to Amdocs alleging that the claims at issue are analogous. (Brief, pg. 23-24). Appellant argues “[j]ust like Amdocs, the inventive concept captured by the present claims provide improvements to the problems discussed. . . the recited claims provide a solution to increase the efficiency of the computer system in the healthcare and/or lifestyle field, which improves the capabilities of the computer system.” (Brief, pg. 23-24). 
Appellant’s claims can be distinguished from patent eligible claims such as those in Amdocs that require the generic components operate in an unconventional manner. In Amdocs, the claims related to collecting network communications usage information, filtering and Amdocs, 841 F.3d at 1304. The functionality in the recited claims in Amdocs was dependent on the system’s unconventional distributed architecture. In the present case, the claims merely increase efficiency of a computer system in the healthcare/lifestyle field using generic computer components. Nothing in the claims recite specific technological modifications required to solve a problem or improve functioning of a generic computing system. Thus, Appellants argument is not persuasive. 
4. Appellant argues that the examiner failed to address each and every limitation of the pending claims.
The examiner disagrees. The independent claims were rejected together, as they are substantially similar in scope and therefore each limitation was appropriately addressed. With regard to the dependent claims, the examiner addressed the additional limitations recited, which were considered to as simply being used as a tool to execute the abstract idea, see MPEP 2106.05(f). Each of the dependent claims instruct one to practice the abstract idea by performing the abstract idea “via” computers. In other words, users are performing the steps of the abstract idea with the generically recited computer system. The claims further defined steps considered to be a part of the abstract idea recited in the independent claims, nothing more. Therefore, the claims were properly addresses. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JULIE M SHANKER/Primary Examiner, Art Unit 3689   
                                                                                                                                                                                                     


Conferees:
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629                                                                                                                                                                                                           
                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.